 In the Matter Of WILSON & COMPANYandUNITED PACKINGHOUSEWORKERS OI' AMERICA, C. I. O.Case No. 13-R-282,0.-Decided March 28, 1945Mr. M. R. Swamson,of Chicago, Ill., for the Company.Miss Virginia SpenceandMr. Refugio Martinez,of Chicago, Ill.,for the C. I. O.Miss Aida Casanas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wilson & Company, Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert T. Drake, Trial Examiner.Said hearing was held at Chicago, Illinois, on February 1, 1945. TheCompany and the C. I. O. appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing, the Company moved to dismiss the petition on the ground thatthe steady-time checkers whom the C. I. O. seeks to represent are su-pervisory and management employees, and that the unit is thereforeinappropriate.Ruling on this motion was reserved for the'Board.For reasons hereinafter stated, said motion is hereby denied.TheTrial Examiner's rulings,made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWilson & Company is a Delaware corporation having its principaloffice and place of business at Chicago, Illinois.It operates 8 packing61 N. L.R. B., No. 10.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants located in as many different States, and about 90 branch housesthroughout the United States.We are concerned herein with itsplant located at Chicago, Illinois, where the Company is engaged inthe purchase and slaughter of livestock, and the processing, manufac-turing, and distribution of various meat products and byproducts.During the past 12 months the Company purchased livestock for itsChicago plant valued in excess of $1,000,000, approximately 50 percentof which was shipped to it from points outside the State of Illinois.During the same period the Company's sales at its Chicago plant ex-ceeded $1,000,000, more than 50 percent of which represented productsshipped to points outside the State of. Illinois.The Company admits that it is engaged in commerce within themeaning 6f the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 11, 1944, the C. I. O. requested recognition from theCompany as the bargaining representative of certain steady-timecheckers employed in the Company's Chicago plant.The Companyrefused to grant such recognition.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate. IWe find that a question affecting commerce has arisen concerningthe representation of employees of -the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. seeks a separate unit of all steady-time checkers em-ployed in the shipping and receiving departments, excluding super-visory employees .2The Company contends that the steady-timecheckers cannot constitute an appropriate bargaining unit since they1The Field Examiner reported that there are 20 employees in said unit,that the C. I. O.submitted 22 membership cards,13 of which were dated November 1944 and 9 were datedDecember 1944.2Matter of Wilson & Co Inc., 45N. L. R.B. 831,the parties stipulated and the Boardfound,that an appropriate unit at this Chicago plant consisted of production and main-tenance employees in certain named departments,excluding,inter alia,various classes ofsupervisors,craftsmen,clerical and office workers,and steady-time checkersThe petitionerin that case,United Packinghouse Workers of America, Local 25, C I.0., was certified afteran election in January 1943. WILSON & COMPANY107exercise supervisory authority and are part of management, and itmoves to dismiss the petition on this ground.The steady-time checkers 3 employed in the shipping departmentare engaged in checking and weighing products received from otherdepartments in the plant, and in making sure that outgoing cars areproperly loaded with specified products.They work on the loadingdock and are given loading slips made out by the foreman, specifyinghow each car shall be loaded and braced.They are under the super-vision of a loading superintendent, who also supervises the work ofthe car loaders.The car loaders do the actual physical operationsin loading, while the steady-time checkers perform little physicalwork but direct the manner in which the cars are loaded. It is theresponsibility of the checkers to see that a car is properly loaded, thatorders are filled correctly, and that customers receive what is orderedand in the right amount.After the loading work is done they pre-pare reports from which billings are made by the general accountingstaff.The work of the steady-time checkers is for the most partclerical work.If an employee fails to load a car in the manner di-rected, the checker reports that fact to the foreman, but does notrecommend either disciplinary action or discharge.Other employeesperforming clerical functions who work in or near the loading dockare under the supervision of the chief clerk of plant rather than theloading superintendent, and it is apparent from the testimony of theCompany's industrial relations director that the Company regardsthe steady-time checkers as a group separate and distinct from bothproduction and maintenance employees and plant clerical employees.The evidence as to -the work performed by the steady-time checkersdemonstrates'that they are not supervisory, managerial, or confidentialemployees.We find that they are entitled to representation for col-lective bargaining purposes, and we have, therefore, denied the Com-pany's motion to dismiss the petition.4 Inasmuch as the employees inquestion are a homogeneous group of specialized clerks, workingtogether at one location and under common supervision, we concludethat they comprise ali appropriate unit .-5The parties disagree as to whether certain so-called steady-timecheckers in the receiving department should be included in the afore-said unit.The C. I. O. desires their inclusion but indicates that itwould not seriously object to their exclusion.The Company statesthat these so-called steady-time checkers are only clerical employeeshaving duties similar to those of other receiving clerks who work else-where in the plant.The receiving department employees in question7 This name is applied to these employees because they are on a salary basis and are nothourly paid workers.4Matter of General Motors Corporation,52 N. L. R. B. 649.5 SeeMatter of Swift & Company,45 N. L R. B. 209. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDrecord the weights of goods received through shipment.They workin various localities in the plant, and there is nothing to show thatthey have frequent contact with the steady-time checkers in the ship-ping department. They are not under the same supervision as the em-ployees in the shipping department.The C. I. O. has not enrolled asmembers any of these employees.We conclude that the receivingclerks should be excluded from the bargaining unit.We find that all steady-time checkers employed by the Company inthe shipping,department at its Chicago plant, but excluding receivingclerks and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe,shall direct that the question concerning representation whichhas arisen be resolved by,an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the. date of the Direction of Electionherein, subject to the limitations and additions, set forth in theDirection.6DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilson & Com-pany, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than sixty (60) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tions 10 and 11, of said Rules andRegulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andeThe C. I. O. desiresthat it bedesignatedon theballot as United Packinghouse Workersof America,Local 25-B, but that in-any'certificationwhich may beissued as a result ofthe election it be designated by the name of its International only.Under these circum-stances we shall denythe C.I.O.'s request for the use of the local number on the ballot.We note, moreover,that Local 25-B is not in any way identified in the record. WILSON & COMPANY109including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Packing-houseWorkers of America, C. I. 0., for the purposes of collectivebargaining.6,39678-45-vol 61-9